•On ti-ie Merits.
The plaintiff in injunction had the right to an injunction as originally sued for. This is made evident by the agreement of compromise.
*751The petition for an injunction in the suit of the Railroad Company vs. Scott, Sheriff, contained two demands. One demand against the authorities, complaining of the assessment and valuation as excessive, and the other against the sheriff to restrain him from collecting the railroad tax.
The learned counsel for appellant fairly and frankly admits that the question of valuation and assessment was settled between the plaintiff and the local authorities, and an agreement entered into and signed by them; and that this demand was eliminated from the case contradictorily with all concerned. But the learned counsel for the appellant contends that, notwithstanding this elimination of part of the issues, the injunction suit remained in force prohibiting the sheriff from enforcing the ordinance of the Police Jury for the tax in favor of the New Orleans and Northwestern Eailroad Company and the restraining order on the injunction,prevented collection until the injunction was finally dissolved by the court.
The plaintiff in injunction had the right to an injunction as made evident by the agreement of compromise to which we have just referred. The injunction was not obtained illegally in the first instance, and it, was not directed against the intervenor. By the brief of intervenor’s counsel, in this case, we are informed that under an agreement, “plaintiff’s petition for injunction is to he taken and considered as its answer to the intervention and the case is submitted on, the statement'of facts and the document named therein apd on file, with the understanding that plaintiff tenders witnesses to prove certain allegations in its petition, and that intervenors object to the tender.” From this we see that the intervenors, not parties to the first injunction suit originally, chose to consider the petition for injunction as an answer to their petition of intervention, and this after having agreed with plaintiff that one of its demands, that relating to the assessment and valuation, was well founded.
Further, the assessment and valuation were agreed upon and were intended to be made the basis of the judgment which was afterwards rendered. It is said that by some oversight it was not included in the judgment. But the agreement of compromise is of record and is bonding upon all the parties concerned. It is evident that, by the agreement, the injunction was maintained in part. The plaintiff in injunction can not be held liable for damages. It must be borne in mind that no immediate effect was given to the agreement of adjustment of the *752parties. It looked to the judgment and it was in contemplation to make it the basis of the judgment. True, the litigation continued, but the effect of the agreement remained as a bar to a claim for damages, although plaintiff did not put an end to the litigation at the time the agreement was entered into. Raiford vs. Thorn, 15 Ann. 81; Carroll vs. Readheimer, 38 A. 374; Materne vs. Lion, 35th Ann. 988.
For the reasons assigned, the judgment is affirmed.